FROM SURRY.
Upon the trial, the Solicitor offered in evidence a copy of the act incorporating the Bank of the State of South Carolina, certified by the Secretary of this State, under his hand and private seal,    (564) together with a certificate of the Governor of this State, under the great seal of the official character of the Secretary. This testimony was objected to by the defendant, but was admitted by the Court.
The copy thus certified did not contain the date of the passage of the act, nor any caption of the day when, and place where it was passed. Upon which it was objected for the defendant that it did not appear that the Bank of the State of South Carolina was in existence, either at the time the bill purported to be dated, or at the time when it was alleged to have been passed by the defendant. But his Honor, Judge MANGUM, informed the jury that if, upon an examination of the act of incorporation, they were satisfied that such a corporation as the Bank of the State of South Carolina existed, and that its existence commenced before the bill upon its face purported to have been issued, and continued till it was passed by the defendant, they ought to find a verdict for the State.
Under this charge the defendant was convicted and appealed.
Upon looking into the certificates of the Governor and Secretary of State to the copy of the statute of South Carolina, they seem to conform substantially to the provisions of the act of 1823. (Rev., 1193.) That of the latter is under his private seal, and the act so requires it. It adds further, that "the seal of the State shall be attached." This cannot mean to the certificate of the Secretary, because it is before said that it shall be under his own seal, and because that officer has not the custody of the great seal. We cannot attribute any other meaning to it, than that the Governor shall annex it     (565) to the usual testimonial by himself of the official character of the Secretary of State.
In copying the law of South Carolina, the Secretary has omitted the date of it, as appearing in the statute book. He does not seem to have been aware that all the acts of one session of the Legislature make but one statute, and that each particular law, as we now call them, is but a chapter of one statute, composed of the whole. The Secretary certainly need not copy all the acts of the session for the sake of one, within the meaning of the act of 1823. It is sufficient if he gives the particular chapter. But he may, and it is proper that he should prefix to each chapter, when needed, the general caption of the whole, in which the *Page 368 
day and place of passing it appear. That is a part of each chapter in this sense; for it extends to the whole.
The substance of the objection is that for want of such caption, or other direct evidence, there was no proof that the statute had been passed, when the note purports to have been made — viz., the 15th of December, 1824, or when it was passed by the prisoner. Certainly, the date of a statute, or its duration, cannot be shown by parol. The former is a part of the law itself, and must appear from it; the latter can be established only by that statute itself, if it contain an express limitation, or by a repealing statute. But it is not necessary that the time of its passage should be made to appear by the caption of the statute. It is sufficient if it appear in any part of it. It must be proved by the statute; but it may be expressed either in the beginning or elsewhere; or may be collected by inference from express provisions. When passed, it remains in force until repealed, or the expiration of the time limited in the act.
In the present case, there is an express limitation of the time to 1835; so that it was in force in 1824, if, in fact, it was passed before that time. That it was passed before, is a necessary inference from (566)  another provision in it, that certain officers should perform certain duties annually, until 1824. So that both the period at which the statute passed, and for which it continued in force do sufficiently appear in the present case.
A doubt has suggested itself to the Court upon the effect of its being left by the judge below to the jury to draw these inferences. We suppose that it was on the idea that foreign laws are facts, and that the jury alone could deal with them. The existence of a foreign law is a fact. The Court cannot judicially know it, and therefore it must be proved; and the proof, like all other, necessarily goes to the jury. But when established, the meaning of the law, its construction and effect, is the province of the Court. It is a matter of professional science, and as the terms of the law are taken to be ascertained by the jury, there is no necessity for imposing on them the burden of affixing a meaning to them, more than on our own statutes. It is the office of reason to put a construction on any given document, and therefore it naturally arranges itself among the duties of the judge. It is the opinion of this Court that the Court below erred in not deciding the question. In ordinary cases, the consequence would be a new trial. But in the present, the statute is spread out in the case, and it is thus made to appear to us that the jury have precisely adopted that interpretation which the Court ought to have given by way of instruction. The course of the judge gave the prisoner the benefit of the chance of a mistake of the jury. He cannot complain that they made no mistake. As, therefore, *Page 369 
it is manifest that the jury have administered the law correctly, there is no ground for a new trial.
PER CURIAM.                           No Error.
Cited: Knight v. Wall, 19 N.C. 129; Moore v. Gwynn, 27 N.C. 190; S.v. Cheek, 35 N.C. 120; Hooper v. Moore, 50 N.C. 136; Hilliard v.Outlaw, 92 N.C. 269; Lassiter v. R. R., 136 N.C. 98; Baker v. Railroad,144 N.C. 41; Hall v. Railroad, 146 N.C. 351; Carriage Co. v. Dowd,155 N.C. 317.
(567)